In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                   No. 02-20-00254-CV

IN RE JAVIER CAHUE, Relator                §    Original Proceeding

                                           §    County Court at Law No. 3 of
                                                Tarrant County, Texas

                                           §    Trial Court No. 2019-004706-3

                                           §    September 15, 2020

                                           §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate its order consolidating Javier

Cahue’s case into cause number 2019-004706-3. Our August 18, 2020 order staying

the trial court’s consolidation order will be automatically lifted when the trial court

vacates the consolidation order.
      It is further ordered that Real Parties in Interests shall pay all of the costs of

this proceeding, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel